 

Exhibit 10.25

 

THIRD AMENDMENT TO NOTE PURCHASE AGREEMENT

 

This THIRD AMENDMENT TO NOTE PURCHASE AGREEMENT (this “Amendment”), dated as of
July 1, 2020, is entered into by and among FACEBANK GROUP, INC., a Florida
corporation (“FaceBank”), Evolution AI Corporation, a Florida corporation
(“Evolution”), Pulse Evolution Corporation, a Nevada corporation (“Pulse”),
FUBOTV INC., a Delaware corporation (“FuboTV”) and SPORTS RIGHTS MANAGEMENT,
LLC, a Delaware limited liability company (“SRM” and together with FaceBank,
Evolution, Pulse and FuboTV, collectively, the “Borrower”) and FB LOAN SERIES I,
LLC, a Delaware limited liability company (the “Purchaser”).

 

WHEREAS, the Borrower and the Purchaser are parties to that certain Note
Purchase Agreement, dated as of March 19, 2020 (as supplemented by that certain
Joinder Agreement, effective as of April 2, 2020, as amended by that certain
Amendment to Note Purchase Agreement, dated April 21, 2020, as amended by that
certain Waiver and Second Amendment to Note Purchase Agreement, dated May 28,
2020 and as further amended, restated, supplemented or otherwise modified from
time to time, the “Purchase Agreement”), pursuant to which the Purchaser
purchased a certain promissory note issued by the Borrower, which promissory
note is secured by security interests upon the Collateral;

 

WHEREAS, the Borrower has advised the Purchaser that as of the date hereof,
FaceBank’s Capital Stock has not been listed for trading on a national exchange
(the “Registration Covenant”); and

 

WHEREAS, the Purchaser desires to extend the time period to satisfy the
Registration Covenant, and the parties desire to amend the Purchase Agreement,
in each case subject to the terms and conditions as hereinafter set forth.

 

NOW THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Purchase Agreement and this Amendment, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

Section 1. Definitions. Capitalized terms used in this Amendment, unless
otherwise defined herein, shall have the meaning ascribed to such term in the
Purchase Agreement.

 

Section 2. Amendments. Subject to the satisfaction of all conditions precedent
set forth in Section 3 below, effective as of July 1, 2020, the Purchase
Agreement is hereby amended as follows:

 

(a) Section 3.2(a) of the Purchase Agreement is amended by deleting “July 17,
2020”, and inserting “the earlier to occur of (i) July 8, 2020 and (ii) the date
any Loan Party receives the proceeds of any financings whether by the issuance
of Debt or sale of Capital Stock” in lieu thereof.

 

(b) Section 8.17(c) of the Purchase Agreement is amended (i) by deleting “July
1, 2020”, and inserting “July 8, 2020” in lieu thereof in both instances in
which such date appears in such subsection and (ii) by inserting the following
sentence at the end of such Section:

 

“The covenants and obligations of FaceBank and the Loan Parties in respect of
this Section 8.17(c) shall survive the redemption, payment and/or prepayment of
the Notes.”

 

Section 3. Conditions to Effectiveness. The effectiveness of this Amendment is
subject to the following condition precedent (unless specifically waived in
writing by the Purchaser):

 

(a) The Purchaser shall have received an executed counterpart hereto signed by
the Borrower.

 

 

 

 

Section 4. Representations and Warranties of the Loan Parties. Each Loan Party
represents and warrants that: (a) no Default or Event of Default has occurred
and is continuing; (b) no Material Adverse Effect has occurred since the Closing
Date; (c) the representations and warranties of the Loan Parties set forth in
the Purchase Agreement (including any amendment, modification, supplement or
extension thereof) and the other Note Documents are true and correct in all
material respects as if made on and as of the date hereof; (d) the execution,
delivery, and performance of this Amendment and the other Note Documents related
hereto are within the Loan Parties’ power and authority, have been duly
authorized, do not violate the Loan Parties’ constituent documents, any law or
regulation in any material respect, including without limitation, any law or
regulation relating to occupational health and safety or protection of the
environment, applicable to the Loan Parties, or any indenture, agreement, or
undertaking to which any Loan Party is a party or by which any Loan Party or any
Loan Party’s property is bound in any material respect; and (e) this Amendment
and the other Note Documents related hereto constitute the valid, binding and
enforceable obligations of the Loan Parties in accordance with the terms hereof
and thereof, except as enforceability may be limited by bankruptcy, insolvency,
fraudulent conveyance, arrangement, reorganization, moratorium or other similar
laws applicable to creditors’ rights generally or by generally applicable
equitable principles affecting the enforcement of creditors’ rights.

 

Section 5. Reaffirmation of Obligations. Each Loan Party hereby ratifies and
reaffirms the Purchase Agreement and each other Note Document and all of its
obligations and liabilities thereunder. The Borrower acknowledges and agrees
that all terms and provisions, covenants and conditions of the Purchase
Agreement shall be and remain in full force and effect and constitute the legal,
valid, binding and enforceable obligations of the Loan Parties in accordance
with their respective terms as of the date hereof. The Borrower shall pay to the
Purchaser all of the Purchaser’s out-of-pocket costs and expenses actually
incurred by the Purchaser in connection with the transactions contemplated
hereby and the preparation, reproduction, execution, delivery, administration
and enforcement of this Amendment, including the reasonable out-of-pocket fees
and expenses of the Purchaser’s counsel actually incurred.”

 

Section 6. Ratification. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions of the Purchase
Agreement, and shall not be deemed to be a consent to the modification or waiver
of any other term or condition of the Purchase Agreement. Except as expressly
modified and superseded by this Amendment, the terms and provisions of the
Purchase Agreement are ratified and confirmed and shall continue in full force
and effect.

 

Section 7. No Novation, Etc. This Amendment is not intended to be, nor shall it
be construed to create, a novation or accord and satisfaction, and the Purchase
Agreement, as amended hereby, shall remain in full force and effect.
Notwithstanding any prior mutual temporary disregard of any of the terms of any
of the Purchase Agreement, the parties agree that the terms of each of the
Purchase Agreement shall be strictly adhered to on and after the date hereof,
except as expressly modified by this Amendment.

 

Section 8. No Waiver. Nothing contained herein shall be construed as a waiver by
the Purchaser of any covenant or provision of the Purchase Agreement, the other
Note Documents, this Amendment, or of any other contract or instrument between
the Borrower, on the one hand, and the Purchaser, on the other hand, and the
failure by the Purchaser at any time or times hereafter to require strict
performance by the Borrower of any provision thereof shall not waive, affect or
diminish any right of the Purchaser to thereafter demand strict compliance
therewith. The Purchaser hereby reserves all rights granted under the Purchase
Agreement, the other Note Documents, this Amendment and any other contract or
instrument between the Borrower, on the one hand, and any Holder, on the other
hand.

 

 

 

 

Section 9. Release of Claims. To induce the Purchaser to enter into this
Amendment, each Loan Party hereby releases, acquits and forever discharges the
Purchaser, its Affiliates and each of their respective officers, directors,
agents, employees, successors and assigns (the “Released Parties”), from all
liabilities, claims, demands, actions or causes of action of any kind (if any
there be), whether absolute or contingent, due or to become due, disputed or
undisputed, liquidated or unliquidated, at law or in equity, or known or
unknown, that any one or more of them now have or ever have had against any
Released Parties, whether arising under or in connection with the Purchase
Agreement or otherwise through the date of this Amendment.

 

Section 10. Relationship of Parties; No Third Party Beneficiaries. Nothing in
this Amendment shall be construed to alter the existing debtor-creditor
relationship between the Borrower and the Purchaser. This Amendment is not
intended, nor shall it be construed, to create a partnership or joint venture
relationship between or among any of the parties hereto. No Person other than a
party hereto is intended to be a beneficiary hereof and no Person other than a
party hereto shall be authorized to rely upon or enforce the contents of this
Amendment.

 

Section 11. Incorporation by Reference. Each of Sections 13.5 (Signatures;
Counterparts), 13.7 (Governing Law) and 13.8 (Jurisdiction, Jury Trial Waiver,
Etc.) of the Purchase Agreement are hereby incorporated herein by reference,
mutatis mutandis.

 

Section 12. Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

 

Section 13. References. Any reference to the Purchase Agreement contained in any
document, instrument or agreement executed in connection with the Purchase
Agreement, shall be deemed to be a reference to the Purchase Agreement as
modified by this Amendment.

 

Section 14. Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed under seal and delivered by their respective duly authorized officers
on the date first written above.

 

  Borrower:       FACEBANK GROUP, INC.         By: /s/ David Gandler   Name:
David Gandler   Title: Chief Executive Officer         fubotv inc.         By:
/s/ David Gandler   Name: David Gandler   Title: Chief Executive Officer        
EVOLUTION AI CORPORATION         By: /s/ John C. Textor   Name: John C. Textor  
Title: Chief Executive Officer               PULSE EVOLUTION CORPORATION        
By: /s/ Jordan Fiksenbaum   Name: Jordan Fiksenbaum   Title: Chief Executive
Officer         SPORTS RIGHTS MANAGEMENT, LLC         By: /s/ David Gandler  
Name: David Gandler   Title: Chief Executive Officer

 

[signature pages continue]

 

[Third Amentment to Note Purchase Agreement] 

 

 

  Purchaser:       FB LOAN SERIES I, LLC         By: /s/ Gregory Preis   Name:
Gregory Preis   Title: Authorized Signatory

 

[Third Amentment to Note Purchase Agreement] 

